Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1. Applicant's election with traverse of Group I (claims 1-6, 8, 19-20, 32-36, and 38-39) in the reply filed on 01/19/2022 is acknowledged. Applicant also elected species ProTx-III 2M. The traverse is on the grounds that as stated in the MPEP §803, if search and examination of an entire application can be made without serious burden, the examiner must examine the entire application on the merits, even though the entire application includes claims to independent or distinct inventions. Applicant argues that it would not be unduly burdensome to perform a search on all of the claims together in the present application. Applicant also argues that D3 is by one of the inventors of the present application and it will be disqualified as prior art. This is not persuasive because D1, instead of D3, serves as a prior art (see art rejection below) and the 371 application lacks the same or corresponding special technical feature under PCT Rule 13.2. 
The requirement is still deemed proper and is therefore made FINAL.
2. Claims 1-6, 8, 19-20, 32-36, 38-39, 42, 48-49, and 55 are pending. Claims 1-6, 8, 19-20, 32-36, and 38-39 are currently under consideration. Claims 42, 48-49, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. 

Drawings 
3. The drawings filed on 01/09/2020 are accepted by the Examiner.
Information Disclosure Statement
4. The information disclosure statement filed on 04/02/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Sequence Compliance
5. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino/nucleic acid sequences present in the specification (see, e.g., Tables 31-34) have been identified with a SEQ ID NO. 
All the amino/nucleic acid sequences appearing in the specification must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Applicants must provide appropriate amendments to the specification inserting the required identifiers. If the amendments are extensive then a substitute specification may be required.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-6, 8, 19-20, 32-36, and 38-39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1 and 38 is drawn to a binding member that binds and inhibits human sodium channel Nav1.7, the binding member comprising a fusion protein and a partner domain, wherein the fusion protein comprises a donor diversity scaffold domain inserted into a recipient diversity scaffold domain, wherein the donor diversity scaffold domain comprises a donor scaffold and a donor interaction sequence, and wherein the recipient diversity scaffold domain comprises a recipient scaffold and a recipient interaction sequence, wherein the donor diversity scaffold domain is a cysteine-rich peptide, such as an ion-channel modulating peptide, venom toxin peptide or knottin, which binds to the voltage sensing domain of Nav1.7, wherein the recipient diversity  recipient diversity scaffold domain, and the partner domain possess any particular conserved structure nor other disclosed distinguishing feature. While reciting an ion-channel modulating peptide, venom toxin peptide or knottin, the claims do not require that they possess any particular structural features. The claims only recite what the binding member does but do not point out what they are. Thus, the claims are drawn to a broad genus of binding members without any structural features. 
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 
In the instant case, the specification discloses generating ion channel blocking antibodies by fusing knottin to peripheral CDR loops (see Examples). The specification discloses bispecific KnotBodies that can cross the blood brain barrier (BBB) via receptor mediated transcytosis (Example 13) and Nav1.7 blocking KnotBodies 
The prior art teaches generating ion channel blocking antibodies by fusing knottin to peripheral CDR loops for Kv1.3 and ASIC1a inhibition (McCafferty et al. Scaffolds within scaffolds: generating ion channel blocking antibodies by fusing knottin to peripheral CDR loops. May 2015, retrieved from the internet; #4 reference cited in IDS). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other binding members, such as bispecific KnotBodies, wherein the donor diversity scaffold domain  binds to  the voltage sensing domain of Nav1.7 and wherein partner domain binds to the hNav1.7, might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of binding members.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. Claims 1-6, 8, 19-20, 32-36, and 38-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claims 1 and 38 recite a limitation, “wherein the donor diversity scaffold domain is a peptide having at least 95% sequence identity to (i) ProTx-III, (ii) ProTx-II, (iii) Huwentoxin-IV, (iv) Ssm6a, or (v) GpTx-1.” However, the claim does not provide a sequence identifier (SEQ ID NO) for ProTx-III, ProTx-II, Huwentoxin-IV, Ssm6a, or GpTx-1.
(ii). Claim 8 is indefinite because it refers to Tables. 
Claims 2-6, 19-20, 32-36, and 39 are rejected as dependent claims.
10. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary 
In the present instance, claim 1 recites the broad recitation “a cysteine-rich peptide”, and the claim also recites “such as an ion-channel modulating peptide, venom toxin peptide or knottin”, which is the narrower statement of the range/limitation. Likewise, claim 32 is also rejected on the same basis. 

Claim Rejections under 35 USC § 103(a)
11. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12. Claims 1-6 and 8 are rejected under 35 U.S.C.103(a) as being unpatentable over McCafferty et al. (Scaffolds within scaffolds: generating ion channel blocking antibodies by fusing knottin to peripheral CDR loops. May 2015, retrieved from the internet; #4 reference cited in IDS) in view of Cardoso et al. (Mol. Pharmacol. 88(2):291-303, 2015).
McCafferty et al. teach a binding member that binds and inhibits ion channel Kv1.3 or ASIC1a, the binding member comprises a partner domain, an antibody variable domain VH, and a fusion protein comprising a donor diversity scaffold domain, 
McCafferty et al. do not teach a binding member that binds and inhibits human sodium channel Nav1.7 (hNaV1.7), wherein the donor diversity scaffold domain is a specific inhibitor of hNaV1.7, ProTx-III.
Cardoso et al. teach a specific inhibitor of hNaV1.7, ProTx-III (see, e.g., Abstract), which comprises the amino acid sequence of DCLKFGWKCNPRNDKCCSGLKCGSNHNWCKLHI and is 100% identical to the amino acid sequence of ProTx-III disclosed in Table 31. Cardoso et al. teach the inhibitor help the development of more selective and potent hNaV1.7 inhibitors for treatment of chronic pain (end of Abstract).
It would also have been obvious for one skilled in the art to make a binding member that binds and inhibits hNav1.7, wherein the donor diversity scaffold domain is a specific inhibitor of hNaV1.7, ProTx-III, with a reasonable expectation of success. One would have been motivated to do so because hNaV1.7 is known in the art to be critical to pain and modulation of hNav1.7 activity offers a therapeutic potential in the treatment of pain disorders.

Claim Objections
13. Claims are objected to because 

Conclusion
14. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        February 5, 2022